Case 0:21-cv-60456-WPD Document 10-2 Entered on FLSD Docket 04/21/2021 Page 1 of 2

JK LAW, P.A.
ATTORNEYS & ADVISORS
925 §, FEDERAL HIGHWAY, SUITE 125
BOCA RATON, FL 33432

t

TELEPHONE 561-018-6304

RIAN BRANDON M, ESPOSITO, OF COUNSEL
seme OF FLORIDA BAR nee FACSIMILE 880-718-8868 MEMBER OF FLORIDA BAR
February 3, 2021

Via Certified Mail & E-Mail: dsugarman@kbrlegal.com

Deborah §, Sugarman
Kaye Bender Rembaum, PLL.
1200 Park Ventral Bivd. Sout”

Pompano Beach, FL 33064

Re: - Sabal Ridge Apartment Association, Inc.
Property Address: 7508. Ocean Blvd., #1-S
Boca Raton, FL 33432

Dear Mrs. Sugarman:

Per your email dated January 28, 2021, as demanded, please find enclosed a check made payable
to your firm in the amount of $18,709.54 which amount represents $14,924.43 of outstanding HOA
fees, $3,538.00 of attorney fees, and $247.11 of the increase in January 2021 HOA fees. Please

be advised that our clients make this payment under protest due to your improper threat of
litigation.

Sincerely,

 

Ohn Kochkerian, Esq.
JK Law, P.A.
Case 0:21-cv-60456-WPD Document 10-2 Entered on FLSD Docket 04/21/2021 Page 2 of 2

 

142
TERME PEre i, Z bey aye
. Pay to the Kaye bond mean FL... fz. $0709. é

 

Naseer, egal Dollars Cy BE
rs eumesumnvs GNA MNAOOUGK » SE

For El i Aros Demendech

* MYLIGOOGESo: P5686920S564mr COkke

Chara

   

 
